Citation Nr: 0112984	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-17 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

2.  Entitlement to service connection for skin lesions, 
residuals of mustard gas exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Blake, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1945 to July 
1947.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Waco, Texas. 


FINDINGS OF FACT

1.  The greater weight of probative evidence of record does 
not show that the veteran's chronic pulmonary disease is 
related to his military service. 

2.  The greater weight of probative evidence of record does 
not show that the veteran has skin lesions, residuals of 
mustard gas exposure, related to his military service. 


CONCLUSIONS OF LAW

1.  Chronic obstructive pulmonary disease was not incurred or 
aggravated by active service. 38 U.S.C.A.§ 1110 (West Supp. 
2000); 38 C.F.R. § 3.303 (2000); Veterans Claims Assistance 
Act of 2000, (VCAA) Pub.L.No. 106-475, §  4, 114 Stat. 2096, 
2097-99 (2000) (to be codified as amended at 38 U.S.C. §  
5107).

2.  Skin lesions were not incurred or aggravated by active 
service.  38 U.S.C.A.§ 1110 (West Supp. 2000); 38 C.F.R. 
§ 3.303; VCAA, Pub.L.No. 106-475, §  4, 114 Stat. 2096, 2097-
99 (2000) (to be codified as amended at 38 U.S.C. §  5107).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  The Board observes that recently enacted 
legislation has eliminated the concept of a well-grounded 
claim and redefined the obligations of VA with respect to the 
duty to assist.  VCAA Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000)  (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5106, 5107).

The VCAA, Pub.L.No. 106-475, §§ 3 and 7, 114 Stat. 2096, 
2996-2100 (2000) sets forth four different aspects of the 
VA's duty to assist the veteran in the development of his 
claim: (1) a general duty to assist the veteran in obtaining 
evidence of the claim; (2) a duty to assist in obtaining 
records that the veteran adequately identifies; (3) for 
compensation claims, a duty to assist in obtaining service 
records and any other relevant records held by a federal 
body; and (4) a duty to provide necessary medical 
examinations and opinions for compensation.  VCAA, Pub. L. 
No. 106-475§ 3(a) 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).

The RO scheduled the veteran for an examination in April 
1998, which was accomplished.  The Board found the 
examination did not address all of the veteran's complaints, 
specifically his skin lesion complaint.  Accordingly, a 
second examination was scheduled and accomplished in April 
1999.  In the latter examination, the examiner addressed the 
veteran's chronic obstructive pulmonary disease complaint, as 
well as his skin lesion complaint.  X-rays pertinent to the 
veteran's lungs were also taken.  The 1999 examination 
indicated the examiner reviewed the veteran's claims file and 
addressed the veteran's reported symptoms in making the 
diagnosis.  Accordingly, the Board finds the examination 
adequate for VA purposes and that the examination requirement 
of the VCAA has been met.  Id.  

In the course of case development, the RO obtained the 
veteran's service records, which included the veteran's 
induction examination, in-service treatment entries, and 
discharge records.  The RO requested that the veteran provide 
information pertinent to the adjudication of the claim in May 
1997 and explained the type of information that would be 
relevant.  All indicated physicians were contacted and 
records were requested.  Treatment statements from the 
veteran's private physician were obtained.  There is no 
indication that any pertinent evidence remains outstanding.   
See VCAA, Pub. L.No. 106-475 § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107) 
(imposing responsibility on veteran to present and support a 
claim for benefits under laws administered by the Secretary).

The RO supplied the veteran with a notice of the rating 
decision denying his claim in October 20, 1997 and advised 
him of his appellate rights.  In a subsequent statement of 
the case, rendered in April 1999, the RO notified the veteran 
of the law, the type of evidence assessed in reaching a 
decision and the denial of service connection decision 
pertinent to both his complaints.  The RO issued a 
supplemental statement of the case in July 2000, notifying 
the veteran of additional information reviewed in the case 
and confirmed the October 1997 denial of service connection 
for chronic obstructive pulmonary disease and skin lesions as 
residuals of mustard gas exposure.

In view of the foregoing, as well as the RO having complied 
with the necessary obligations outlined in the VCAA, as 
mentioned above, the Board is satisfied that all facts 
relevant to the claims have been properly developed, and that 
no further assistance to the veteran is required. VCAA, 
Pub.L.No 105-475, §§  3(a), 4, 114 Stat. 2096, 2097-2099 
(2000) (to be codified at 38 U.S.C. § 5103A, 5107).

Service Connection

Factual Background

During his military service the veteran was treated for 
severe acute catarrhal nasopharyngitis, as well as, small 
folliculitis.  X-rays taken following his illness indicated 
an increase in the markings of the right lower lung field.  
Although the working clinical diagnosis for the X-ray was 
pneumonia, the X-ray itself revealed no evidence of pneumonia 
in the lung.  Further, the discharge examination records, 
developed later, indicated that the veteran's lungs and skin 
were normal.  Moreover the chest x-ray at discharge revealed 
no significant abnormality. 

The veteran was treated by Stokes, M.D. and his now deceased 
colleague following service. Stokes, in an April 1999 letter 
to the RO, noted that the veteran had multiple areas of 
psoriatic lesions, especially on the face, the neck, the 
upper torso, as well as the upper and lower extremities.  The 
physician noted that the veteran's past chest X-rays 
indicated hyperareation present through out all lung fields. 
Bronchovascular markings were found to be increased in the 
hilar regions bilaterally.  The chest X-ray also indicated 
chronic pulmonary disease.  The last pulmonary study in 
August 1998 showed 28 percent of normal lung function, which 
was deemed consistent with the finding of chronic obstructive 
pulmonary disease.

Stokes noted further, that the veteran's chronic obstructive 
pulmonary disorder was resistant to most usual treatments.  
By way of medical history, the veteran has also been treated 
for osteoarthritis, psoriatic arthritis, arophagia, 
bronchitis, and both chronic and acute sinusitis.

The veteran underwent two VA examinations, the first in April 
1998 and the second in March 1999.  In the first examination 
the veteran was diagnosed with chronic obstructive 
bronchopulmonary disease with emphysema with chronic 
bronchitis.  The examiner noted rales and rhonchi at the 
bases of the lungs.  The 1998 examiner stated that the 
veteran's ailments were related to the veteran's 1945 
pneumonia and that his symptomatology had steadily worsened.  
The examiner did not address the matter of the veteran's skin 
lesions.

In the second 1999 examination, the examiner found that the 
veteran presently has pulmonary emphysema but stated that he 
did not believe it was related to the 1945 case of nasal 
pharyngitis.  The examiner noted increased marking in the 
right lower lung field.  He found there was no evidence of 
pneumonia and opined that the markings in the right lower 
lung field were a result of old pulmonary disease, not the 
veteran's service related illness.  

With regard to the veteran's lung history, the examiner noted 
the veteran had a history of severe nasal pharyngitis in the 
service with some scaring in the lung but no history of 
pulmonary pneumonia.  In addressing the veteran's claims of 
nitrogen mustard gas exposure, he stated that such exposure 
could not be substantiated and concluded that he could find 
no connection between the alleged exposure and the veteran's 
present complaints.  The examiner noted that the veteran 
developed full-blown chronic bronchitis with emphysema during 
the last 10 years adding that the veteran was a heavy smoker, 
who stopped smoking only in recent years.  He stated that the 
chronic bronchitis with emphysema was not related to the 
veteran's service illness.  The examiner stated, "We think 
his pulmonary emphysema and chronic bronchial disease is 
unrelated to that illness that they recorded in the 
service."  However, in contradiction to his earlier clinical 
findings, in the last line of his report, the examiner states 
that the veteran's "...real problem is his pulmonary emphysema 
and bronchitis and this we attach to his service illness." 

In any event, the 1999 examiner did address the veteran's 
skin lesion complaint.  He found that the veteran had 
classical cirrhosis lesions over his body, to include elbows, 
knees and armpits.  He noted the lesions under the armpits 
looked different because it was pustular cirrhosis.  He 
opined that the cirrhosis was not related to any in-service 
chemical exposure, or any other known condition.  

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1110.  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991); 38 U.S.C.A. § 1154; 38 C.F.R. § 
3.303(a) (2000).

Full-body exposure to mustard gas during active military 
service, together with the development of a chronic form of 
any of the following conditions manifested subsequent 
thereto, is sufficient to establish service connection for 
that condition: laryngitis, bronchitis, emphysema, asthma, or 
chronic obstructive pulmonary disease; conjunctivitis, 
keratitis, corneal opacities, scar formation, or the 
following cancers: Nasopharyngeal; laryngeal; lung (except 
mesothelioma); or squamous cell carcinoma of the skin; acute 
nonlymphocytic leukemia. 38 C.F.R. § 3.316 (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in a claim of service connection based 
on exposure to vesicant agents, such as mustard gas, the 
initial burden of evidence is relaxed.  Under 38 C.F.R. § 
3.316, a claimant is relieved of the burden of providing 
medical evidence of a nexus between current disability and 
the in-service exposure.  Rather, service connection is 
granted if the claimant has experienced (1) full-body 
exposure, (2) to the specified vesicant agent, (3) during 
active military service, and (4) has subsequently developed 
the specified conditions.  Pearlman v. West, 11 Vet. App. 443 
(1998).

Further, the Court has held that, for purposes of submitting 
a claim relating to exposure to toxic gases under 38 C.F.R. § 
3.316, it must initially be assumed that lay evidence of in-
service exposure is true.  The Court also held, however, that 
whether or not the veteran meets the requirements of this 
regulation, including whether or not the veteran was actually 
exposed to the specified vesicant agents, is a question of 
fact for the Board to determine after full development of the 
facts. The Board, therefore, must consider the credibility of 
the veteran's testimony in light of all the evidence in the 
file.  Pearlman at 11 Vet. App. 443, 447.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact there is no 
official record of such incurrence or aggravation in service 
and, to that end, shall resolve every reasonable doubt in 
favor of the veteran.  Service connection of such injury or 
disease may be rebutted by clear and convincing evidence to 
the contrary.  38 U.S.C.A. § 1154(b) (West 1991)

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); VCAA, Pub.L.No. 106-475, §  4, 114 Stat. 2096, 
2097-99 (2000) (to be codified as amended at 38 U.S.C. §  
5107); Alemany v. Brown 9 Vet. App. 518 (1996).

Analysis

The veteran contends that he developed chronic obstructive 
pulmonary disease as a result of mustard gas exposure during 
military service.  Service documents and a letter received in 
October 1997 by the RO from the Department of the Army, 
Chemical and Biological Defense Command (CBC) report that the 
veteran was not on its list of those servicemen exposed to 
mustard gas and that no mustard gas training took place at 
Sheppard Field Air Force Base, the place at which the 
appellant claimed he was exposed.  CBC offices contained no 
records, which mention the veteran's name.  The only evidence 
that supports the appellant's claim is his own personal 
testimony. 

His testimony, while probative, see Pearlman, supra, is not 
sufficient in this instance for the Board to find that the 
veteran was exposed during service to mustard gas, such that 
it contributed to, or otherwise caused the veteran's present 
health complaints.  The veteran alleges no special 
extenuating circumstances requiring confidentiality related 
to the mustard gas testing which would account for the lack 
of documentation or report of such testing in this instance, 
nor does he recall full body exposure, noting only the 
absence of masks.  A review of the entire record reveals no 
indicia of objective evidence corroborating the veteran's 
statements of exposure to mustard gas.  As CBC personnel 
point out, the description provided by the veteran is 
actually consistent with standard gas chamber training, 
wherein tear gas and/or chlorine are utilized to teach 
soldiers about chemical agent protection.  Under the 
circumstances, the Board finds that the greater weight of 
evidence is against exposure to mustard gas in service and 
that therefore the veteran did not receive full-body exposure 
to a vesicant agent, including nitrogen, sulfur mustard or 
Lewisite, while in service. 

Under 38 C.F.R. § 3.316, a claimant need not provide medical 
evidence of a nexus between current disability and the in-
service exposure, rather, service connection is granted if 
the claimant has experienced (1) full-body exposure, (2) to 
the specified vesicant agent, (3) during active military 
service, and (4) has subsequently developed the specified 
conditions.  Pearlman, at 11 Vet. App. 443.  In this 
instance, the veteran has not met the specified criteria, as 
the greater weight of evidence is against full-body exposure 
to mustard gas during the pertinent time frame.

Further, regulations delineated under 38 C.F.R. § 3.316 
provide that service connection will not be established if 
there is affirmative evidence that a non service-related 
supervening condition or event is the cause of the claimed 
condition.  In this instance both the 1998 and 1999 VA 
examiner noted that the veteran was a heavy smoker and that 
he stopped smoking in 1979.  The veteran characterizes his 
smoking as regular rather than heavy.  However, it is 
undisputed that the veteran smoked in excess of thirty years 
prior to quitting.  

The Board acknowledges that the 1998 VA examiner attributed 
the veteran's chronic obstructive pulmonary disease with 
emphysema to pneumonia in 1945, however, although the 
veteran's1945 X-ray indicates a working diagnosis of 
pneumonia, and the veteran alleges he was treated for 
pneumonia, a full reading of medical records indicates that 
the veteran was actually diagnosed with and treated for acute 
severe nasopharyngitis.  The only record of pneumonia during 
service is the X-ray listing the pneumonia as a working 
diagnosis and the X-ray in question was ultimately 
interpreted to manifest no evidence of pneumonia in the 
veteran's lung. 

Greater weight is given to the more recent 1999 examination, 
wherein the examiner notes that the veteran's present chronic 
obstructive pulmonary disease is not related to the veteran's 
military service.  The examiner appeared to have reviewed the 
veteran's full medical history and noted the lack of 
clinically substantiated findings of pneumonia in the 
veteran's medical history when examining the veteran.

The Board, however, does recognize that in the last sentence 
of the 1999 examination, the examiner states that he attaches 
the veteran's pulmonary emphysema to his military service.  
This sentence is in direct contradiction with the examiner's 
earlier findings in body of his report.  The tenor of the 
examiner's overall report, as well as the conclusions reached 
within its body are in keeping solely with the finding that 
the veteran's lung ailment is not related to service and the 
last statement was in fact a scrivener's error.  Accordingly, 
the Board finds the opinion that the veteran's present 
chronic obstructive pulmonary disease was not service related 
is probative and disregards the last sentence of the report 
as a scrivener's error.

In summary, the veteran was a consistent smoker for more than 
thirty years, during and after service.  His service 
discharge examination and X-ray indicate his lungs were 
within normal range.  There is no probative evidence 
indicating that the veteran suffered from chronic obstructive 
pulmonary disease during service; rather the evidence 
indicates that he had and was successfully treated for nasal 
pharyngitis at that time.  The dispositive, more probative 
1999 VA examination finds the veteran's lung disabilities are 
not related to service.  As a result, the preponderance of 
the evidence is against the claim for service connection for 
chronic obstructive pulmonary disorder and service connection 
for such is not warranted on a presumptive basis under the 
provisions of 38 C.F.R. § 3.316.  Moreover, there is no other 
evident basis for relating the veteran's problems with his 
lungs to his period of service.  Since the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application and the claim is denied. 38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

With regard to the veteran's skin lesion complaints, service 
medical records indicate the veteran was diagnosed and 
successfully treated for small folliculitis during service; 
however, the Board notes that the veteran's discharge records 
indicate that his skin was normal upon discharge.  The record 
does not contain evidence that the veteran experienced skin 
lesions shortly after service.  The 1999 VA examiner noted 
that the veteran's present skin lesions are classical 
cirrhosis and not related to any chemical exposure.  
Moreover, as stated previously, the evidence is against a 
finding of exposure to mustard gas in service.  Accordingly, 
pursuant to 38 C.F.R. § 3.316, the greater weight of evidence 
is against the veteran's claim of service connection for skin 
lesions as residuals to mustard gas exposure. Therefore, 
service connection for such is not warranted on a presumptive 
basis under the provisions of 38 C.F.R. § 3.316, nor has any 
other reasonably basis been provided for relating the skin 
lesion to service.  Since the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application and the claim is denied. 38 U.S.C.A. § 
5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease is denied.

Entitlement to service connection for skin lesions, residuals 
of mustard gas exposure, is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals





 

